DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on November 19, 2021, has been received and entered.





Claim Disposition

3.	Claims 12-74, 85 and 87 are cancelled. Claims 1-11, 75-84, 86 and 88-100 are pending and are under examination.


Claim Objections
4.	Claims 1-11 and 75-83 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to recite,
“A collagenase composition, comprising isolated and purified collagenase I and II, wherein the collagenase is from cultured fermentation media, and wherein the composition is at least 95% by area pure as determined by reverse phase high performance liquid chromatography (HPLC), and is essentially free of delta toxin [[,wherein the composition is made]] by a process comprising a delta toxin elimination step, comprising [[that]]: [[separates]] separating [[collagenase I containing]] delta toxin from collagenase I [[essentially free of delta toxin as detected]] by sodium dodecyl sulfate polyacrylamide gel electrophoresis (SDS-PAGE) or Zymography assays; and [[separates]] separating [[collagenase II containing]] delta toxin from collagenase II [[essentially free of delta toxin as detected]] by SDS-PAGE or Zymography assays”. The dependent claims hereto are included.




Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b): (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 and 75-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks clarity because the claim recites “a collagenase composition” and then recites “collagenase I and II” in a product by process format, however, there was no previous indication that the composition comprises two parts, collagenase I and  collagenase II.  The dependent claims are included.





Response to Arguments

6.	Applicant's comments have been considered. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that new grounds of rejections have been instituted for the reasons set forth above based on amendments made.

Conclusion


7.	Claims 84, 86 and 88-100 are free of the art.



8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is 
published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see ftig://pair-direct upsto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652